Definitive Proxy Statement SYNALLOY CORPORATION - SYNL Filed: March 12, 2013 in conjunction with the Annual Meeting of Shareholders to be held on April 25, 2013 United States Securities and Exchange Commission Washington, D. C. 20549 SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant (x) Filed by a Party other than the Registrant ( ) Check the appropriate box: ( ) Preliminary Proxy Statement ( ) Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) (x) Definitive Proxy Statement ( ) Definitive Additional Materials ( ) Soliciting Material Pursuant to Rule 14a-11© or Rule 14a-12 SYNALLOY CORPORATION (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box) (x) No fee required () $125 per Exchange Act Rules 0-11(c)(1)(ii), 14a-6(i)(1), or 14a6(i)(2) or Item 22a(2) of Schedule 14A () Fee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11. 1. Title of each class of securities to which transaction applies: 2. Aggregate number of securities to which transaction applies: 3. Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on whichthe filing fee is calculated and state how it was determined): 4. Proposed maximum aggregate value of transaction: 5. Total fee paid: () Fee paid previously with preliminary materials. () Check box if any part of the fee is offset as provided Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: For, Schedule or Registration Statement No.: Filing Party: Date Filed: SYNALLOY CORPORATION Post Office Box 5627 Spartanburg, South Carolina 29304 NOTICE OF ANNUAL MEETING April 25, 2013 TO THE SHAREHOLDERS OF SYNALLOY CORPORATION Notice is hereby given that the Annual Meeting of Shareholders of Synalloy Corporation will be held in the Apex Meeting Room at the Summit Pointe Conference & Events Center, 801 Spartan Boulevard, Spartanburg, South Carolina 29301 on Thursday, April 25, 2013, at 10:00 a.m. local time. The following important matters will be presented for your consideration. 1. Election of six nominees listed in the Proxy Statement to our Board of Directors to hold office until the 2014 Annual Meeting of Shareholders or until their successors are elected and qualified; 2. Approval, on a non-binding advisory basis, of the compensation of our named executive officers (say on pay); 3. Ratification of the Audit Committee’s selection of Dixon Hughes Goodman LLP as our independent registered public accounting firm for the fiscal year ending December 28, 2013; and 4. Transaction of such other business as may properly be brought before the meeting and any adjournment or adjournments thereof. All of the above matters are more fully described in the accompanying Proxy Statement. Only shareholders of record at the close of business on February 25, 2013 are entitled to notice of and to vote at the meeting. By order of the Board of Directors /s/ Cheryl C. Carter Cheryl C. Carter Secretary Spartanburg, South Carolina March 25, 2013 Important: You are cordially invited to attend the meeting, but whether or not you plan to attend, PLEASE VOTE YOUR PROXY promptly by internet, phone or mail as set forth on the proxy card. If you are a record shareholder and attend the meeting, you may either use your proxy, or withdraw your proxy and vote in person. The 2012 Annual Report on Form 10-K is furnished herewith. SYNALLOY CORPORATION 2013 Proxy Statement Table of Contents Page About the Meeting 1 Voting Your Shares 1 Notice of Internet Availability of Proxy Materials 3 Beneficial Owners of More Than Five (5%) Percent of the Company’s Common Stock 4 Security Ownership of Certain Beneficial Owners and Management 5 Proposal 1 – Election of Directors 5 Nominees for Election 6 Board of Directors and Committees 7 Director Independence 7 Directors’ Attendance at Shareholder Meetings 7 Board Committees 7 Related Party Transactions 8 Corporate Governance 8 Director Compensation 9 Section 16(a) Beneficial Ownership Reporting Compliance 10 Codes of Conduct 10 Executive Officers 11 Compensation Discussion and Analysis 11 Executive Summary 11 Objectives of Our Executive Compensation Program 12 Components of Our Executive Compensation Program 13 Compensation Paid to Our Named Executive Officers 14 Compensation Process and Risk Considerations 16 Employment and Termination Agreements 17 2012 Summary Compensation Table 18 2012 Grants of Plan-Based Awards Table 19 Outstanding Equity Awards at Fiscal Year End 2012 Table 20 2012 Option Exercises and Stock Vested Table 20 Proposal 2 – Advisory Vote on the Compensation of Our Named Executive Officers 24 Independent Registered Public Accounting Firm 25 Proposal 3 – Ratification of the Appointment of Our Independent Registered Public Accounting Firm 26 Shareholder Proposals for the 2014 Annual Meeting of Shareholders 26 SYNALLOY CORPORATION , SUITE 102 POST OFFICE BOX 5627 SPARTANBURG, SOUTH CAROLINA 29304 PROXY STATEMENT ANNUAL MEETING OF SHAREHOLDERS April 25, 2013 The 2012 Annual Report to Shareholders, including our 2012 Form 10-K, is being made available to shareholders together with these proxy materials on or about March 25, 2013. QUESTIONS AND ANSWERS ABOUT THE PROXY MATERIALS, ANNUAL MEETING AND VOTING When and where will the Annual Meeting be held? The Annual Meeting will be held at 10:00 a.m. local time on Thursday, April 25, 2013, in the Apex Meeting Room at the Summit Pointe Conference & Events Center, 801 Spartan Boulevard, Spartanburg, South Carolina. For directions to the meeting site, please contact Investor Relations at 864-585-3605. Who is soliciting my proxy? Our Board is soliciting your proxy to vote on all matters scheduled to come before the 2013 Annual Meeting of Shareholders, whether or not you attend in person. By completing and returning the proxy card or voting instruction card, or by transmitting your voting instructions via the internet, you are authorizing the proxy holders to vote your shares at our Annual Meeting as you have instructed. On what matters will I be voting? How does the Board recommend that I cast my vote? At the Annual Meeting, you will be asked to: elect the six director nominees listed in this Proxy Statement; approve, on an advisory basis, the compensation of our named executive officers; and ratify the appointment of our independent registered public accounting firm. Our Board unanimously recommends that you vote: • FOR all six of the director nominees listed in this Proxy Statement; • FOR the approval, on an advisory basis, of the compensation of our named executive officers; and • FOR the ratification of the appointment of Dixon Hughes Goodman LLP as our independent registered public accounting firm for the fiscal year ending December 28, 2013. How many votes may I cast? You may cast one vote for every share of our Common Stock that you owned on February 25, 2013, the record date, except you have the right to cumulate your votes in regards to the election of directors. For more information, see “What is Cumulative Voting?” below. What is cumulative voting? You have the right to cumulate your votes either (1) by giving to one candidate as many votes as equal the number of shares owned by you multiplied by the number of directors to be elected, or (2) by distributing your votes on the same principle among any number of candidates. How many shares are eligible to be voted? On February 25, 2013, the record date, Synalloy Corporation (the "Company") had 6,368,935 shares of Common Stock outstanding and eligible to be voted at the Annual Meeting (excluding 1,631,065 shares held in treasury). How many shares must be present to hold the Annual Meeting? Under Delaware law and our By-Laws, the presence in person or by proxy of a majority of the issued and outstanding shares of our Common Stock entitled to vote is necessary to constitute a quorum at the Annual Meeting. The inspector of election will determine whether a quorum is present. If you are a beneficial owner (as defined below) of shares of our Common Stock and you do not instruct your bank, broker, or other holder of record how to vote your shares (so-called “broker non-votes”) on any of the proposals, your shares will be counted as present at the Annual Meeting for purposes of determining whether a quorum exists. In addition, shares held by shareholders of record who are present at the Annual Meeting in person or by proxy will be counted as present at the Annual 1 Meeting for purposes of determining whether a quorum exists, whether or not such holder abstains from voting his shares on any of the proposals. If a quorum is present at the Annual Meeting, with respect to Proposal 1 – “Election of Directors,” directors will be elected by a plurality of the votes cast by shares present in person or by proxy and entitled to vote at the meeting. “Plurality” means that, if there were more nominees than positions to be filled, the individuals who received the largest number of votes cast for directors would be elected. Votes that are withheld or shares that are not voted in the election of directors will have no effect on the outcome of election of directors. If a quorum is present, Proposal 2 – “Advisory Vote on the Compensation of our Named Executive Officers,”Proposal 3 – “Ratification of the Appointment of Our Independent Registered Public Accounting Firm,” and all other matters which may be considered and acted upon by the holders of Common Stock at the Annual Meeting will be approved if a majority of shares present and eligible to vote at the meeting are voted in favor of the proposals. Abstentions and broker non-votes will have the effect of a vote against such matters. If a quorum is not present or represented at the meeting, the shareholders entitled to vote who are present in person or represented by proxy have the power to adjourn the meeting from time to time. If the meeting is to be reconvened within 30 days, no notice of the reconvened meeting will be given other than an announcement at the adjourned meeting. If the meeting is to be adjourned for 30 days or more, notice of the reconvened meeting will be given as provided in the Bylaws. At any reconvened meeting at which a quorum is present or represented, any business may be transacted that might have been transacted at the meeting as originally noticed. Who pays for soliciting proxies? We pay all expenses incurred in connection with the solicitation of proxies for the Annual Meeting. In addition to solicitations by mail, our directors, officers, and employees, without additional remuneration, may solicit proxies personally or by telephone, other electronic means or mail and we reserve the right to retain outside agencies for the purpose of soliciting proxies. Banks, brokers or other holders of record will be requested to forward proxy soliciting material to the beneficial owners, and, as required by law, we will reimburse them for their out-of-pocket expenses in this regard. How do I vote? Shareholders of Record Shareholders of record can vote in person at the Annual Meeting or by proxy. Shareholders of record may also vote their proxy by mail or by internet following the instructions on the proxy card. Beneficial Shareholders If your shares are held in the name of a bank, broker or other nominee, you will receive instructions from the nominee that you must follow in order for your shares to be voted. Your broker is not permitted to vote your shares on the election of directors or the advisory vote on the compensation of our named executive officers unless you provide voting instructions. Therefore, if your shares are held in the name of a broker, to be sure your shares are voted, please instruct your broker as to how you wish it to vote. If your shares are not registered in your own name and you wish to vote your shares in person at the Annual Meeting, you should contact your broker or agent to obtain a broker’s proxy card and bring it to the Annual Meeting in order to vote. You may vote your shares by internet, by mail or by telephone as further described below. Participants in the Synalloy Corporation 401(k)/ESOP Plan If you are a participant in the Synalloy Corporation 401(k) Plan/Employee Stock Ownership Plan (the “401(k)/ESOP Plan”) and you own shares of our Common Stock through the 401(k)/ESOP Plan, the proxy card sent to you will also serve as your voting instruction card to the 401(k)/ESOP Plan trustee, who actually votes the shares of our Common Stock that you own through the 401(k)/ESOP Plan. If you do not provide voting instructions for these shares to the trustee by 5:00 p.m., local time, April 19, 2013 (the “plan cut-off date”), as directed by the terms of the 401(k)/ESOP Plan, the Company, in its capacity as the 401(k)/ESOP Plan administrator, will instruct the trustee to vote those 401(k)/ESOP Plan shares “FOR” all the director nominees named in this Proxy Statement and “FOR” all other proposals. Voting Methods You can vote your proxy by any of the methods below: VOTE BY INTERNET - www.proxyvote.com Use the internet to transmit your voting instructions and for electronic delivery of information until 11:59 p.m. Eastern Time the day before the meeting date or the plan cut-off date for 401(k)/ESOP Plan participants. Have your proxy card in hand when you access the web site and follow the instructions to obtain your records and to create an electronic voting instruction form. 2 ELECTRONIC DELIVERY OF FUTURE PROXY MATERIALS If you would like to reduce the costs incurred by our Company in mailing proxy materials, you can consent to receiving all future proxy statements, proxy cards and annual reports electronically via e-mail or the internet. To sign up for electronic delivery, please follow the instructions above to vote using the internet and, when prompted, indicate that you agree to receive or access proxy materials electronically in future years. VOTE BY PHONE - 1-800-690-6903 Use any touch-tone telephone to transmit your voting instructions until 11:59 p.m. Eastern Time the day before the meeting date or the plan cut-off date for 401(k)/ESOP Plan participants. Have your proxy card in hand when you call and then follow the instructions. VOTE BY MAIL Mark, sign and date your proxy card and return it in the postage-paid envelope we have provided or return it to Vote Processing, c/o Broadridge, 51 Mercedes Way, Edgewood, NY 11717. Only the latest dated proxy received from you, whether submitted by internet, mail or telephone, will be voted at the Annual Meeting. If you vote by internet or telephone, please do not mail your proxy card. You may also vote in person at the Annual Meeting. What happens if I don’t vote for a proposal? What is a broker non-vote? If you properly execute and return a proxy or voting instruction card, your shares will be voted as you specify. If you are a shareholder of record and you return an executed proxy card but make no specifications on your proxy card, your shares will be voted in accordance with the recommendations of our Board, as provided above. If any other matters properly come before the Annual Meeting, the persons named as proxies by the Board of Directors will vote upon such matters according to their judgment. If you hold your shares through a bank, broker or other nominee, and you return a broker voting instruction card but do not indicate how you want your broker to vote on the election of directors or on Proposal 2, a broker non-vote will occur as to those matters.A broker “non-vote” occurs when a nominee holding shares for a beneficial owner does not vote on a particular proposal because the nominee has not received instructions from the beneficial owner and either (i)does not have discretionary voting power for that particular proposal, or (ii)chooses not to vote the shares.Brokers do not have discretionary voting power to vote on the election of directors or Proposal 2. Can I revoke or change my vote after I deliver my proxy? Yes. You can revoke your proxy at any time before it is voted by providing notice in writing to our Corporate Secretary at Post Office Box 5627, Spartanburg, SC 29304; by delivering a valid proxy bearing a later date to the Company’s offices at 775 Spartan Blvd, Suite 102, Spartanburg, SC 29301, prior to the meeting; or by attending the meeting and voting in person. Attendance at the Annual Meeting will not in itself constitute revocation of a proxy. Shareholders who hold their shares in street name with a broker or other nominee may change or revoke their proxy instructions by submitting new voting instructions to the broker or other nominee. I share an address with another shareholder, and we received only one paper copy of the proxy materials. How may I obtain an additional copy of the proxy materials? Some banks, brokers and other holders of record are “householding” our proxy statements and annual reports for their customers. This means that only one copy of our proxy materials may have been sent to multiple shareholders in your household. If you prefer to receive separate copies of a proxy statement or annual report, either now or in the future, please call us at 864-585-3605, or send your request in writing to the following address: Corporate Secretary of Synalloy Corporation, Post Office Box 5627, Spartanburg, SC 29304. If you are still receiving multiple reports and proxy statements for shareholders who share an address and would prefer to receive a single copy of the annual report and proxy statement in the future, please contact us at the above address or telephone number. If you are a beneficial holder, you should contact your bank, broker or other holder of record. NOTICE OF INTERNET AVAILABILITY OF PROXY MATERIALS IMPORTANT NOTICE REGARDING THE AVAILABILITY OF PROXY MATERIAL FOR THE SHAREHOLDERS’ MEETING TO BE HELD ON APRIL 25, 2013 The Company’s 2012 Annual Report to Shareholders, 2012 Form 10-K and 2013 Proxy Statement are available via the internet at http://investor.synalloy.com. ANNUAL REPORT ON FORM 10-K The Company’s Annual Report to Shareholders, including the 2012 Form 10-K for the fiscal year ended December 29, 2012 as filed with the Securities and Exchange Commission (“SEC”), accompanies this Proxy Statement. Copies of exhibits to the 2012 Form 10-K 3 will be provided upon written request to Cheryl C. Carter, Corporate Secretary, Synalloy Corporation, Post Office Box 5627, Spartanburg, South Carolina 29304 at a charge of $.10 per page. Copies of the 2012 Form 10-K and exhibits may also be downloaded from the SEC’s website at http://www.sec.gov. Such 2012 Annual Report to Shareholders does not form any part of the material for soliciting proxies. BENEFICIAL OWNERS OF MORE THAN FIVE (5%) PERCENT OF THE COMPANY’S COMMON STOCK The table below provides certain information regarding persons known by the Company to be the beneficial owners of more than five (5%) percent of the Company’s Common Stock as of December 31, 2012. This information has been obtained from Schedules 13D and 13G filed with the SEC or otherwise as set forth in the footnotes below, and has not been independently verified by the Company. Name and Address of Beneficial Owner Amount and Nature of Beneficial Ownership Percent of Class Royce & Associates, LLC 745 Fifth Avenue New York, NY 10151 Ta Chen (B.V.I.) Holdings LTD(2) PO Box 3444 Road Town Tortola, British Virgin Islands Mr. Rung-Kun Robert Shieh (2) 7110 Rio Flora Place Downey, CA 90241 Ta Chen Stainless Pipe Co. LTD (2) No. 125, Sintian 2nd St., Rende Township Tainan County 717 Taiwan, R.O.C. T. Rowe Price Associates, Inc. 100 E. Pratt Street Baltimore, MD 21202 (1)Royce & Associates, LLC is an investment advisor registered with the SEC under the Investment Advisors Act of 1940. (2)The information was derived from a Schedule 13D filed August 24, 2009, and no amendments to that schedule, or Schedules 13G, have been filed in 2011 or 2012, but the
